— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated August 4, 1981, which, after a hearing, dismissed the petition.
Judgment affirmed, without costs or disbursements.
Habeas corpus does not lie where petitioner’s claims, even if meritorious, would result in suppression of evidence and a new trial, not an immediate release from custody (see, People ex rel. Williams v Scully, 107 AD2d 729; People ex rel. Kaplan v Commissioner of Correction of City of N. Y., 93 AD2d 768, affd 60 NY2d 648). Bracken, J. P., Rubin, Lawrence and Eiber, JJ., concur.